COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      The Nigerian Foundation v. Bedford Umezulike

Appellate case number:    01-20-00262-CV

Trial court case number: 2016-58037

Trial court:              295th District Court of Harris County

        The court grants the appellant’s motion for extension of time to file its reply brief. The
court orders that the appellant’s reply brief is now due 14 days after the supplemental clerk’s
record requested by the appellant has been filed in this court. The court, however, reserves the
right to “consider and decide the case before a reply brief is filed.” TEX. R. APP. P. 38.3.


Justice’s signature: /s/ Gordon Goodman
                     Acting individually


Date: October 19, 2021